ORDER

Upon consideration of the Joint Petition for Suspension of Respondent, by Consent, for thirty (30) days filed herein pursuant to Maryland Rule 16-772, it is this 5th day of April, 2005,
ORDERED, by the Court of Appeals of Maryland, that David A. Rodgers, be, and is hereby, suspended for a period of thirty (30) days from the further practice of law in the State of Maryland, effective Monday, May 16, 2005, and it is further,
*88ORDERED, that the Clerk of this Court shall strike the name of David A. Rodgers from the register of attorneys, and pursuant to Maryland Rule 16 — 772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.